ON MOTION FOR REHEARING
MORRISON, Judge.
Our prior opinion is withdrawn.
The offense is embezzlement; the punishment, 2 years.
The indictment in this case is fatally defective because it fails to allege the ownership of the funds which were embezzled. This is a matter of substance and may be raised at any time. See Ryan v. State, 76 Tex. Cr. Rep. 510,176 S. W. 49; Osborne v. State, 93 Tex. Cr. Rep. 54, 245 S. W. 928; and Martin v. State, 162 S. W. 2d 722.
For the defect pointed out, the judgment is reversed and the prosecution is ordered dismissed.